ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Amatea/Grimberg, J. V.                        )     · ASBCA No. 60600
                                              )
Under Contract No. W912DR-10-C-0034           )

APPEARANCES FOR THE APPELLANT:                       Edward J. Parrott, Esq.
                                                     Stephanie M. Rochel, Esq.
                                                      Watt, Tieder, Hoffar & Fitzgerald, L.L.P.
                                                      McLean, VA

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     William J. Selinsky, Esq
                                                     David B. Jerger, Esq.
                                                     Scott C. Seufert, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Baltimore

                                ORDER OF DISMISSAL

       The appeal has been settled. The parties jointly stipulate to dismiss this appeal
pursuant to Rule l 8(b) of the Rules of the Armed Services Board of Contract Appeals.
Accordingly, this appeal is hereby dismissed without prejudice. Unless either party or
the Board acts to reinstate the appeal within 180 days from the date of this Order, the
dismissal shall be deemed with prejudice.

       Dated: August 14, 2018


                                                  TERRENCE S. HARTMAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60600, Appeal of Amatea/Grimberg,
J.V., rendered in conformance with the Board's Charter.

       Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals